DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5, 7-17, 19, 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
First, the examiner notes claims 7 & 21 have been amended to recite "a hydraulic fluid line having a length of at least 49 feet". This is an open-ended range (MPEP §2173.05(c), subsection II; "Open-ended numerical ranges should be carefully analyzed for definiteness").
There is clear 112(a) support for this limitation ("about 49 feet to 65 feet" in ¶ 71 of the pre-grant publication, US 2020/0056440). The examiner views the claim limitation as definite because (A) there is an implicit functional upper limit (i.e. the hydraulic fluid line can not be so long that the hydraulic pump could not move the fluid through it); (B) there is an indication of the upper limit in the specification (112(b) is "in light of the specification"), and (C) the limitation is clearly linked to the other features of the claim in a functional relationship (i.e. the claim is not attempted to claim a broad range to unreasonably broaden the scope of the claim).

The examiner concurs with Applicant's remarks filed 11/12/2020 regarding the prior grounds of rejection. The reference relied upon to teach the claimed "rack" (US 3,218,659) teaches the rack 42 as being enclosed (fig 2) and it would not be reasonable to modify it so that it was at least partially "no concealed" as currently claimed due to the hydraulic cylinder which actuates the rack 42. Further, the other prior art identified by the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676